979 F.2d 854
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Larry Dean DEYOUNG, Petitioner-Appellant,v.STATE of Arizona, Respondent-Appellee.
No. 91-16359.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1992.*Decided Nov. 20, 1992.

Before SCHROEDER, FLETCHER and PREGERSON, Circuit Judges.


1
MEMORANDUM**


2
Larry Dean DeYoung, an Arizona state prisoner, appeals pro se the district court's dismissal without prejudice of his 28 U.S.C. § 2254 habeas petition for failing to exhaust state remedies.   Because DeYoung has now exhausted state remedies and renewed his habeas petition in the district court, we dismiss his appeal as moot.   See Schwartzmiller v. Gardner, 752 F.2d 1341, 1344 (9th Cir.1984).


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3